--------------------------------------------------------------------------------

EXHIBIT 10.50
 
LICENSE OPTION AGREEMENT


This License Option Agreement (“Agreement”) is made and entered into as of
December 15, 2011 (the “Effective Date”), by and between BioTime, Inc., a
California corporation (“BioTime”), with offices located at 1301 Harbor Bay
Parkway, Suite 100, Alameda, California 94502, and USCN, a Chinese company with
offices located at 108 Zhuanyang Avenue Economic & Technological Development
Zone, Wuhan 430056 (“USCN”).  USCN and BioTime are sometimes hereinafter
referred to as the “Parties”.


In consideration of the premises and the mutual covenants contained herein, the
Parties hereto agree as follows:


ARTICLE 1
DEFINITIONS
 
1.1.            “AFFILIATE” means with respect to a Party any corporation
limited liability company, limited partnership or other entity in control of,
controlled by, or under common control with the Party.  As of the date of this
Agreement, BioTime’s AFFILIATES are BioTime Asia, Limited, a Hong Kong company,
Cell Cure Neurosciences, Ltd., an Israeli company, ES Cell International Pte
Ltd, a Singapore company, LifeMap Sciences, Inc., a California corporation,
LifeMap Sciences, Ltd., an Israeli corporation, OncoCyte Corporation, a
California corporation, OrthoCyte Corporation, a California corporation, and
ReCyte Therapeutics, Inc., a California corporation.


1.2.            “COMBINATION PRODUCT” means a product that contains a LICENSED
PRODUCT component and at least one other component that has independent
research, diagnostic or therapeutic utility, could reasonably be sold separately
and has economic value of its own.


1.3.            “CONFIDENTIAL INFORMATION” means (a) any trade secrets of a
Party or a Party’s AFFILIATE relating to product development plans and designs,
product performance, development protocols, production costs, prices, names and
requirements of customers, finances, marketing plans, business opportunities,
research and development plans and results, formulae or know-how; and (b) any
information designated by the disclosing Party as confidential in writing, or,
if disclosed orally, reduced to writing and designated as confidential within
thirty (30) days. “Confidential Information” shall not include information
that:  (i) is or becomes generally known or available by publication, commercial
use or otherwise through no fault of the receiving Party; (ii) is known and has
been reduced to tangible form by the receiving Party at the time of the
disclosure and is not subject to restriction; (iii) is independently developed
or learned by the receiving Party; (iv) is lawfully obtained from a third party
that has the right to make such disclosure; (v) is made generally available by
the disclosing Party without restriction on disclosure; or (vi) information
concerning a LICENSED PRODUCT (including but not limited to the characteristics,
uses, specifications, or means of production of a LICENSED PRODUCT) that BioTime
or any of its AFFILIATES or sublicensees reasonably determines is necessary to
disclose in order to sell, perform clinical trials of, or obtain any government
approval, permission, or license to use, sell, import, or export any LICENSED
PRODUCT.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4.            “DERIVATIVES” means any technology developed using LICENSED
TECHNOLOGY and any biological materials developed using LICENSED MATERIALS.


1.5.            “DISPOSE” or “DISPOSITION” means the sale, lease or other
transfer of Licensed Product(s).


1.6.            “DOLLAR”, “U.S. DOLLAR” and “U.S. $” means lawful money of the
United States of America


1.7.            “FIELD OF USE” means the Disposition or use of Licensed Products
for (i) research use only products and/or (ii) the purpose of performing
diagnostic procedures or for use in therapeutics for the treatment of disease.


1.8.            “LICENSED MATERIALS” means the hybridoma cell lines described in
Attachment A.


1.9.            “LICENSED PRODUCT” means any product, service and/or process
which constitutes, incorporates or utilizes, wholly or in part, LICENSED
TECHNOLOGY, PATENT RIGHTS, and/or any LICENSED MATERIALS.


1.10.          “LICENSED TECHNOLOGY” means (i) the technology described in
Attachment A on “as is” basis on the Effective Date; (ii) the trade secrets and
know-how related to the technology described in Attachment A; and (iii)
DERIVATIVES.


1.11.          “NET SALES” means the total REVENUES received from the
manufacture, use or DISPOSITION of LICENSED PRODUCTS, less the total of all (a)
discounts allowed in amounts customary in the trade; (b) sales tariffs, duties
and/or taxes imposed on the Licensed Products; or (c) outbound transportation
prepaid or allowed; and (d) amounts allowed or credited on returns; provided,
however, that NET SALES shall not include REVENUES arising from the DISPOSITION
of LICENSED PRODUCTS to (i) any AFFILIATE of BioTime, (ii) to any sublicensee of
BioTime or of any AFFILIATE, or (iii) to any AFFILIATE of any sublicensee of
BioTime or any sublicensee of any AFFILIATE of BioTime.


In the case of COMBINATION PRODUCTS, NET SALES means the total invoice amount
earned on sales of COMBINATION PRODUCTS by BioTime or its Affiliates or a
sublicense to any third person or entity, less, to the extent applicable, the
deductions set forth above, multiplied by a proration factor that is determined
as follows:


(i)               If all components of the COMBINATION PRODUCT were sold
separately during the same or immediately preceding calendar quarter, the
proration factor shall be determined by the formula [A/(A+B)], where A is the
average invoice amount earned on the LICENSED PRODUCT during such period when
sold separately in finished form, and B is the average invoice amount earned on
all other active components of the COMBINATION PRODUCT during such period when
sold separately in finished form; or
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)              if all components of the COMBINATION PRODUCT were not sold
separately during the same or immediately preceding calendar quarter, the
proration factor shall be determined by the formula [C/(C+D)], where C is the
average fully absorbed cost of the LICENSED PRODUCT component during the prior
quarter and D is the average fully absorbed cost of all other active components
of the COMBINATION PRODUCT during the prior quarter.
 
1.12.          “PATENT RIGHTS” means any patents now held or that may be
granted, issued to, acquired by, or licensed to USCN or any of its AFFILIATES,
and any patent applications that may be filed or acquired by USCN or any of its
AFFILIATES, and any divisional, continuation or continuation-in-part of those
applications, and any reissues, reexaminations, extensions and substitutions (or
the equivalent) thereof and any foreign counterparts to those patents and patent
applications, but only to the extent that the manufacture, use, sale, or
distribution of a LICENSED PRODUCT or LICENSED MATERIAL would infringe any of
the VALID CLAIMS of such patent or claims in said applications.


1.13.          “REVENUE” means the U.S. Dollar value of all consideration
realized from the DISPOSITION of LICENSED PRODUCT(S).


1.14.          “VALID CLAIM” means (a) a claim of any issued and unexpired
United States or foreign patent included in the PATENT RIGHTS which has not
lapsed or become abandoned or been declared invalid or unenforceable by a court
of competent jurisdiction or an administrative agency from which no appeal can
be or has been taken within the time allowed for such appeal and which has not
been disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (b) to the extent rights are granted by a
governmental patent authority thereunder (i.e., to the extent that the owner
would be able to enforce a right to a patent royalty thereunder under applicable
patent law), a claim of a pending patent application included in the PATENT
RIGHTS.


1.15.          “YEAR” refers to contract years of this Agreement, i.e., a
12-month period starting with the date (or anniversary) of the Effective Date of
this Agreement.


For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires:  (a) the use herein of the plural shall
include the single and vice versa and the use of the masculine shall include the
feminine; (b) unless otherwise set forth herein, the use of the term “including”
or “includes” means “including [includes] but [is] not limited to”; and (c) the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision.  Additional terms
may be defined throughout this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 2
OPTION AND LICENSES


2.1.           Grant of Option.  In consideration of the receipt of U.S.$
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission], USCN
hereby grants to BioTime, and BioTime accepts, subject to the terms and
conditions of this Agreement, the right but not the obligation to obtain from
USCN (the “Option”) a royalty-bearing (to the extent provided herein),
non-exclusive license, to use the PATENT RIGHTS, LICENSED TECHNOLOGY, and
LICENSED MATERIALS world-wide to research, develop, make, have made, produce,
have produced, use, sell, offer for sale, reproduce, distribute, perform, and
display and otherwise dispose of  LICENSED PRODUCTS and to create DERIVATIVES
for the FIELD OF USE.  The Option shall expire, to the extent not exercised, on
the earlier of (a) the fifth anniversary of the Effective Date, and (b) the date
on which this Agreement terminates.


2.2.           Interim License.  USCN hereby grants to BioTime an interim,
non-exclusive, royalty-free license to use the PATENT RIGHTS, LICENSED
TECHNOLOGY, and LICENSED MATERIALS solely for internal, non-commercial research
for the purpose of evaluating such technology and materials prior to determining
whether BioTime wishes to exercise the Option.


2.3.           Exercise of Option.  BioTime may exercise the Option as to one or
more LICENSED MATERIALS and related PATENT RIGHTS and LICENSED TECHNOLOGY by
delivering to USCN written notice and paying USCN [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] per LICENSED MATERIAL licensed; provided,
that the Option consideration paid by BioTime pursuant to Section 2.1 shall be
credited toward the US$[*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission] exercise price of Option for the first LICENSED MATERIAL chosen by
BioTime and licensed to.  Upon such exercise, and without the need to obtain any
further agreements or instruments of any kind from USCN or any AFFILIATE of
USCN, BioTime shall have the license described in Section 2.1 with respect to
such LICENSED MATERIAL and related PATENT RIGHTS and LICENSED TECHNOLOGY.
BioTime may exercise the Option from time to time as to LICENSED MATERIALS and
related PATENT RIGHTS and LICENSED TECHNOLOGY until all LICENSED MATERIALS have
been licensed to BioTime or until the Option shall have expired.


2.4.           Sublicense and Assignment Rights.  BioTime shall have the right
to grant sublicenses of its rights or to assign any or all of its rights under
Section 2.1, Section, 2.2, and Section 2.3 without the prior written consent or
approval of USCN, provided that the sublicense or assignment is evidenced by a
written agreement that requires the sublicensee or assignee to perform BioTime’s
obligations with respect to the rights so sublicensed or assigned.


2.5.           Knowledge Transfer.  USCN shall provide, deliver, and transfer to
BioTime such information and data relating to the PATENT RIGHTS for LICENSED
PRODUCTS, if any, LICENSED TECHNOLOGY, and LICENSED MATERIALS as may be
reasonably necessary to allow BioTime and its AFFILIATES to exploit the licenses
granted under this Agreement.  Such information and data shall be delivered to
BioTime (a) promptly after the exercise of the Option, and (b) promptly after a
request by BioTime with respect to its evaluation of PATENT RIGHTS, if any,
LICENSED TECHNOLOGY, and LICENSED MATERIALS under Section 2.2.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3
COMMERCIALIZATION


3.1.           BioTime intends to use commercially reasonable and diligent
efforts to bring one or more LICENSED PRODUCTS to market through an active and
diligent program for exploitation of the PATENT RIGHTS and LICENSED TECHNOLOGY
and to continue active, diligent marketing efforts for one or more LICENSED
PRODUCTS throughout the term of this Agreement, if BioTime exercises the Option.


ARTICLE 4
CONSIDERATION


4.1.           Royalties and Other Consideration.


(a)           As consideration for the licenses granted to BioTime from USCN in
Article 2 of this Agreement, BioTime shall pay to USCN a royalty equal
to[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]% of
the Net Sales received by BioTime and its AFFILIATES for all LICENSED PRODUCTS
sold, performed, or leased by BioTime or any AFFILIATE.


(b)           No multiple royalties shall be payable on the basis that any
LICENSED PRODUCT, its manufacture, use, lease, sale or performance is or shall
be covered by more than one patent or patent application within the PATENT
RIGHTS.


(c)           If the use of PATENT RIGHTS or LICENSED TECHNOLOGY, or the use,
manufacture, production, distribution, or sale of LICENSED MATERIALS or a
LICENSED PRODUCT, within the FIELD OF USE would infringe a patent issued to a
third party, or if a third party alleges such infringement, and after
negotiation with such third party a royalty bearing license to use the third
party’s patent is required to eliminate or avoid such infringement or claim of
infringement or to settle any lawsuit or other proceeding alleging patent
infringement, then BioTime and any AFFILIATE or sublicensee may deduct the
royalties paid to the third party from the royalties payable to USCN pursuant to
this Agreement up to, but not more than, fifty percent (50%) of the royalties
otherwise payable to USCN under this Agreement. Before entering into any such
royalty bearing license with the third party, BioTime shall seek the opinion of
legal counsel mutually acceptable to both BioTime and USCN as to whether the use
of PATENT RIGHTS or LICENSED TECHNOLOGY, or the use, manufacture, production,
distribution, or sale of LICENSED MATERIALS or a LICENSED PRODUCT, within the
FIELD OF USE would infringe the patent issued to the third party, but no such
opinion shall preclude BioTime or its AFFILIATES from entering into a royalty
bearing license with such third party in settlement of any lawsuit or other
proceeding alleging patent infringement.
 
 
5

--------------------------------------------------------------------------------

 

 
4.2.           Payment Method.  All payments due under this Agreement shall be
made in DOLLARS [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission].  Conversion of foreign currency to DOLLARS shall be made at the
conversion rate reported in The Wall Street Journal on the last working day of
the calendar quarter to which the payment relates.


4.3.           [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]


ARTICLE 5
REPORTS AND RECORDS


5.1.           BioTime shall maintain complete and accurate records of LICENSED
PRODUCTS that are sold, performed, or, leased by BioTime or its AFFILIATES under
this Agreement.  BioTime shall keep, and shall contractually require its
AFFILIATES and sublicensees to keep, full, true and accurate books of account
containing all particulars that may be necessary for the purpose of showing the
amounts payable to USCN hereunder and compliance with the terms and conditions
of this Agreement.  Said books and the supporting data shall be open upon
reasonable advance notice (and no more frequently than once per calendar year)
for [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
following the end of the calendar year to which they pertain, to the inspection
of USCN or its agents for the purpose of verifying BioTime’s royalty statement
or compliance in other respects with this Agreement.  [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission].


5.2.           After the first commercial sale of a LICENSED PRODUCT by BioTime,
any AFFILIATE, or any sublicensee, BioTime, within thirty (30) days after March
31, June 30, September 30 and December 31, of each year, shall deliver to USCN a
true and accurate report of all NET SALES during the preceding three-month
period under this Agreement as shall be pertinent to a royalty accounting
hereunder.  Each such report shall include at least the following:


(a)           number(s) and type(s) of LICENSED PRODUCTS sold, leased, or
performed by BioTime and/or its AFFILIATES;


(b)           total billings and payments received for LICENSED PRODUCTS
performed, sold, or leased by BioTime and its AFFILIATES; and


(c)           deductions applicable as provided in Section 1.11.


5.3.           With each such report submitted, BioTime shall pay to USCN the
royalties and other payments due and payable under this Agreement.  If no
royalties or other payments shall be due, BioTime shall so report.
 
 
6

--------------------------------------------------------------------------------

 
 
5.4.           BioTime’s reporting obligations hereunder shall terminate when
BioTime’s obligation to pay royalties to USCN terminates.


5.5.           BioTime’s AFFILIATES and sublicensees may (a) pay directly to
USCN on behalf of BioTime any royalties otherwise payable by BioTime on account
of NET SALES, and (b) may submit directly to USCN any reports of NET SALES
required to be delivered by BIOTIME under this ARTICLE 5.  In such case the
Affiliate or sublicensee shall deliver the reports required under this ARTICLE 5
directly to USCN within the times specified in this ARTICLE 5.


ARTICLE 6
PATENT RIGHTS


6.1.           Infringement of PATENT RIGHTS.  The Parties agree to notify each
other in writing of (a) any actual or threatened infringement by a third party
of the PATENT RIGHTS, or (b) any third-party claim of invalidity or
unenforceability of the PATENT RIGHTS, or (c) any interference or other
proceeding affecting the PATENT RIGHTS.


6.2.           New Patents, Inventions, and Discoveries.  BioTime and its
AFFILIATES shall have the right to file and prosecute new patent applications
(and to obtain new patents) covering LICENSED PRODUCTS, and any other subject
matter, with respect to any technology, invention, or discovery made by BioTime
or any of its AFFILIATES or sublicensees using PATENT RIGHTS, LICENSED
TECHNOLOGY, or LICENSED MATERIALS in the FIELD OF USE.


6.3.           Patent Infringement by Third Parties.  If either Party learns of
any infringement of PATENT RIGHTS, that Party shall so inform the other Party
and provide the other Party with reasonable evidence of the infringement. Both
Parties shall use reasonable efforts and cooperation to terminate infringement
without litigation.  [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 7
INDEMNIFICATION


7.1.           BioTime shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold harmless USCN and its AFFILIATES,
successors, assigns, agents, officers, directors, shareholders and employees
(each, an “Indemnified Party”), at BioTime’s sole cost and expense, against all
liabilities of any kind whatsoever, including legal expenses and reasonable
attorneys’ fees, arising out of the death of or injury to any person or persons
or out of any damage to property resulting from the production, manufacture,
sale, use, lease, performance, consumption or advertisement of the LICENSED
PRODUCTS or arising from any obligation, act or omission, or from a breach of
any representation or warranty of BioTime hereunder, excepting only claims that
result from (a) the willful misconduct or gross negligence of USCN or any other
Indemnified Party, and (b) claims alleging that the use of any of the PATENT
RIGHTS, LICENSED TECHNOLOGY, or LICENSED MATERIALS within the FIELD OF USE
infringes upon any patent, trade secret, or moral right of any third party.  The
indemnification obligations set forth herein are subject to the following
conditions: (i) the Indemnified Party shall notify BioTime in writing promptly
upon learning of any claim or suit for which indemnification is sought; (ii)
BioTime shall have control of the defense or settlement, provided that the
Indemnified Party shall have the right (but not the obligation) to participate
in such defense or settlement with counsel at its selection and at its sole
expense; and (iii) the Indemnified Party shall reasonably cooperate with the
defense, at BioTime’s expense.


7.2.           USCN shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold harmless BioTime and its AFFILIATES, and
their respective successors, assigns, agents, officers, directors, shareholders
and employees (each, an “Indemnified Party”), at USCN’s sole cost and expense,
against all liabilities of any kind whatsoever, including legal expenses and
reasonable attorneys’ fees, arising out of any claim, demand, lawsuit or other
proceeding alleging that the use of any PATENT RIGHTS, LICENSED TECHNOLOGY, or
LICENSED MATERIALS by BioTime or any of its AFFILIATES or any sublicense within
the FIELD OF USE infringes any patent, trade secret, or moral right of any third
party.  The indemnification obligations set forth herein are subject to the
following conditions: (i) the Indemnified Party shall notify USCN in writing
promptly upon learning of any claim or suit for which indemnification is sought;
(ii) USCN shall have control of the defense or settlement, provided that the
Indemnified Party shall have the right (but not the obligation) to participate
in such defense or settlement with counsel at its selection and at its sole
expense; and (iii) the Indemnified Party shall reasonably cooperate with the
defense, at USCN’s expense.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 8
TERMINATION


8.1.           This Agreement shall be effective on the Effective Date.  Unless
sooner terminated as provided in this ARTICLE 8, (a) this Agreement shall
terminate on the fifth anniversary of the Effective Date if the Option has not
been exercised on or before that date, and (b) if the Option has been exercised,
this Agreement shall terminate upon written notice from BioTime to USCN that
BioTime, its AFFILIATES, and all sublicensees have permanently discontinued the
use of LICENSED TECHNOLOGY, PATENT RIGHTS, LICENSED MATERIALS, and LICENSED
PRODUCTS.


8.2.           If BioTime breaches or defaults in the performance of any of its
obligations under this Agreement and the breach or default is not cured within
thirty (30) days after a written request from USCN to remedy such breach or
default (or if the breach or default cannot be cured within said thirty (30) day
period, BioTime fails within said thirty (30) day period to proceed with
reasonable promptness thereafter to cure the breach), USCN may terminate this
Agreement by written notice to BioTime given within sixty (60) days after the
expiration of the thirty (30) day period to cure or to proceed to cure the
breach or default.


8.3.           BioTime shall have the right to terminate this Agreement at any
time on sixty (60) days prior written notice to USCN, and upon payment of all
amounts due USCN through the effective date of the termination.


8.4.           Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either Party from any obligation that matured
prior to the effective date of such termination; and Sections 5.1, ARTICLE 7,
ARTICLE 9, and ARTICLE 11 and any other Sections or provisions which by their
nature are intended to survive termination, shall survive any such termination.
 
ARTICLE 9
CONFIDENTIALITY


9.1.           During the course of this Agreement, USCN and BioTime and their
respective AFFILIATES may provide each other with CONFIDENTIAL
INFORMATION.  CONFIDENTIAL INFORMATION may be disclosed in oral, visual or
written form.  USCN and BioTime each intend to maintain the confidential or
trade secret status of their CONFIDENTIAL INFORMATION.  Each Party shall
exercise reasonable care to protect the CONFIDENTIAL INFORMATION of the other
Party from disclosure to third parties, and no Party shall disclose the other
Party’s (or its AFFILIATE’s) CONFIDENTIAL INFORMATION without written permission
from the Party or the AFFILIATE of the Party that originally provided the
CONFIDENTIAL INFORMATION, except as otherwise permitted in this Section 9.1 or
in Section 9.2.  Upon termination or expiration of this Agreement, USCN and/or
BioTime shall comply with the other’s written request to return all CONFIDENTIAL
INFORMATION that is in written or tangible form.  Except as expressly provided
herein, neither USCN nor BioTime nor any of their respective AFFILIATES is
granted any license to use the other’s CONFIDENTIAL INFORMATION. The obligations
of USCN and BioTime under this ARTICLE 9 shall survive any expiration or
termination of this Agreement.  Notwithstanding the preceding provisions of this
Section, until such time as this Agreement is terminated, BioTime shall have the
right to disclose LICENSED TECHNOLOGY and the content of any patent application
relating to or included in PATENT RIGHTS to its AFFILIATES and to any actual or
prospective sublicensees, assignees, co-developers, manufacturers, marketers, or
distributors of any LICENSED PRODUCT for purposes related to the licenses
granted under this Agreement, provided that the disclosure is made under a
written agreement containing prohibitions on disclosure of the CONFIDENTIAL
INFORMATION substantially the same as the prohibitions contained in this
Section.  
 
 
9

--------------------------------------------------------------------------------

 
 
9.2.           The Parties agree that the specific terms (but not the overall
existence) of this Agreement shall be considered CONFIDENTIAL INFORMATION;
provided, however, that the Parties may disclose the terms of this Agreement to
investors or potential investors, potential business partners, potential
sublicensees and assignees, potential co-developers, manufacturers, marketers,
or distributors of any LICENSED PRODUCT, and in any prospectus, offering,
memorandum, or other document or filing required by applicable securities laws
or other applicable law or regulation.  The Parties may also disclose
CONFIDENTIAL INFORMATION that is required to be disclosed to comply with
applicable law or court order, provided that the recipient gives reasonable
prior written notice of the required disclosure to the discloser and reasonably
cooperates with the discloser’s efforts to prevent such disclosure.
 
ARTICLE 10
PAYMENTS, NOTICES,
AND OTHER COMMUNICATIONS


Any payment, notice or other communication required to be given to any Party
will be deemed to have been properly given and to be effective on the date of
delivery if delivered by hand, air courier delivery service, confirmed facsimile
transmission, or confirmed electronic mail if sent to the respective addresses,
FAX number or email address given below, or to another address as the Party
shall designate by written notice given to the other Party in the manner
provided in this Section.


In the case of BioTime
BioTime, Inc.
301 Harbor Bay Parkway, Suite 100
Alameda, California 94502
FAX:  (510) 521-3389
Attention:  Robert Peabody, Chief Operating Officer
In the case of USCN
USCN, Inc.
108 Zhuanyang Avenue Economic & Technological Development Zone, Wuhan 430056
FAX: (27)-84259551
Attention:  Fengrong He, General Manager



 
10

--------------------------------------------------------------------------------

 


ARTICLE 11
REPRESENTATIONS AND WARRANTIES


11.1.           BioTime represents and warrants that it has full corporate power
and authority to enter into this Agreement, that this Agreement constitutes the
binding legal obligation of BioTime, enforceable in accordance with its terms,
and that the execution and performance of this Agreement by BioTime will not
violate, contravene or conflict with any other agreement to which BioTime is a
party or by which it is bound, or with any law, rule or regulation applicable to
BioTime, and that any permits, consents or approvals necessary or appropriate
for BioTime to enter into this Agreement have been obtained.


11.2.           BioTime represents and warrants that it is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.


11.3.           USCN represents and warrants that it has full corporate power
and authority to enter into this Agreement, that this Agreement constitutes the
binding legal obligation of USCN, enforceable in accordance with its terms, and
that the execution and performance of this Agreement by USCN will not violate,
contravene or conflict with any other agreement to which USCN is a party or by
which it is bound or with any law, rule or regulation applicable to USCN, and
that any permits, consents or approvals necessary or appropriate for USCN to
enter into this Agreement have been obtained.


11.4.           USCN represents and warrant that it is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.


11.5.           USCN represents and warrants that, to the best of its knowledge,
the use of the PATENT RIGHTS, LICENSED TECHNOLOGY, and LICENSED MATERIALS by
BioTime or any of its AFFILIATE or any sublicensee for any purposes contemplated
or permitted by this Agreement, will not infringe in any way any claim under any
patent held by any third party.


11.6.           USCN represents and warrant that the use of the PATENT RIGHTS,
LICENSED TECHNOLOGY, and LICENSED MATERIALS by BioTime or any of its AFFILIATES
or any sublicensee for any purposes contemplated or permitted by this Agreement
will not infringe in any way any claim under any patent held by USCN or any of
its AFFILIATES or under any patent that may issue from any patent application
now pending, or under any patent that USCN or any of its AFFILIATES may in the
future obtain, or any other intellectual property rights of USCN or any of its
AFFILIATES.
 
 
11

--------------------------------------------------------------------------------

 
 
11.7.           USCN further represents, warrants and agrees, that it and its
AFFILIATES shall not make any claim or demand, or commence any lawsuit or other
proceeding, alleging that use of the PATENT RIGHTS, LICENSED TECHNOLOGY, and
LICENSED MATERIALS by BioTime or any of its AFFILIATE or any sublicensee for any
purpose contemplated or permitted by this Agreement infringes in any way any
claim under any patent held by USCN or any of its AFFILIATES or under any patent
that may issue from any patent application of USCN or any of its AFFILIATES now
pending, or under any patent that USCN or any of its AFFILIATES may in the
future obtain, or any other intellectual property rights of USCN or any of its
AFFILIATES.  USCN and its AFFILIATES shall cause the provisions of this Section,
as they pertain to refraining from asserting claims and demands or commencing
lawsuits and proceedings, to be including in all licenses and assignments of any
patents and patent applications that might otherwise be infringed by the use of
PATENT RIGHTS, LICENSED TECHNOLOGY, or LICENSED MATERIALS licensed to BioTime or
any of its AFFILIATES under this Agreement.
 
ARTICLE 12
MISCELLANEOUS PROVISIONS


12.1.           Nothing herein shall be deemed to constitute either party as the
agent or representative of the other party.


12.2.           To the extent commercially feasible, and consistent with
prevailing business practices, all LICENSED PRODUCTS manufactured or sold under
this Agreement will be marked with the number of each issued patent that applies
to such product.


12.3.           This Agreement shall be construed, governed, interpreted and
applied in accordance with the laws of the state of California, without regard
to principles of conflicts of law thereof, except that (a) questions affecting
the construction and effect of any patent shall be determined by the law of the
country in which the patent was granted; and (b) the export of materials from
USCN to BioTime will be in accordance with the import/export laws of the Peoples
Republic of China, with respect to which USCN will provide assistance to
facilitate the customs clearance process.


12.4.           The Parties acknowledge that this Agreement (including the
Attachments hereto) sets forth the entire Agreement and understanding of the
Parties hereto as to the subject matter hereof, and shall not be subject to any
change or modification except by the execution of a written instrument
subscribed to by the Parties.


12.5.           The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.


12.6.           The failure of either Party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.
 
 
12

--------------------------------------------------------------------------------

 

 
12.7.           Licenses of Intellectual Property; Bankruptcy Code.  The Parties
agree that the licenses granted to BioTime to use PATENT RIGHTS constitute
licenses of “intellectual property” as defined in the United States Bankruptcy
Code (the “Bankruptcy Code”) and as used in Section 365(n) of the Bankruptcy
Code.  The Parties agree that the LICENSED TECHNOLOGY includes trade
secrets.  The Parties also agree that the payments of royalties on NET SALES
required to be paid to USCN under this Agreement constitute “royalties” under
Section 365(n) of the Bankruptcy Code.
 
[The next page is the signature page]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date set forth above.


USCN


By:
/s/Fengrong He
 

   
Title:
General Manager
   

 
BIOTIME, INC.

     
By:
/s/David Jin
 

   
Title:
Chief Medical Officer

           
By:
/s/Michael D. West
 

   
Title:
Chief Executive Officer


 
 

--------------------------------------------------------------------------------